111 So. 2d 627 (1959)
Jewel Pearl DUFF
v.
STATE.
6 Div. 375.
Supreme Court of Alabama.
March 26, 1959.
Rehearing Denied May 14, 1959.
DeGraffenried, deGraffenried & deGraffenried, Tuscaloosa, for petitioner.
John Patterson, Atty. Gen., and Jas. W. Webb, Asst. Atty. Gen., opposed.
STAKELY, Justice.
Petition of Jewel Pearl Duff for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court in Duff v. State, 111 So. 2d 621.
Writ denied.
LIVINGSTON, C. J., and LAWSON and MERRILL, JJ., concur.